

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT
 
This first amendment (“First Amendment”) is effective as of February 12, 2008
(“Amendment Date”) by and between Twistbox Entertainment, Inc. (“Twistbox”) and
Russell Burke (“Employee”), and amends that certain Employment Agreement dated
as of December 11, 2006 by and between Twistbox and Employee (the “Agreement”).
Unless otherwise defined herein, defined terms shall have their meanings as set
forth in the Agreement.
 
RECITALS
 
WHEREAS, Twistbox and Mandalay Media, Inc. (“Mandalay”) have entered into that
certain Agreement and Plan of Merger dated December 31, 2007, as amended;


WHEREAS, Twistbox and Employee believe it is in the best interest of Twistbox
and Employee to mutually agree to certain modifications to the Agreement; and


WHEREAS, the parties hereto desire to memorialize their mutual understandings as
contained herein.


AMENDMENT


NOW THEREFORE, in consideration of the foregoing, Twistbox and Employee desire
to further amend and/or modify the Agreement and enter into this First Amendment
on the terms and conditions provided below:


Employee’s Agreement shall be modified as follows:
 

1.  
Section I of the Agreement is hereby deleted and replaced with the following:

 
“EMPLOYMENT.


The Company hereby employs Employee and Employee hereby accepts such employment
upon the terms and conditions hereinafter set forth commencing as of February
12, 2008 (“Employment Date”) through and including February 12, 2011 (the
“Term”). On or about August 12, 2010, Employee and the Company shall meet in
good faith to discuss the terms of a renewal, in order to negotiate terms
related to, among other things, base salary, bonus percentage and additional
grants of stock options.”



2.  
The first sentence of Sub-section A of Section III of the Agreement shall be
deleted and replaced with the following:



“A. Base Salary. The Company will pay to Employee a base salary at  the annual
rate of $204,000 from February 12, 2008 through March 31, 2008 and  $240,000
from April 1, 2008 through February 11, 2009; $252,000 from  February 12, 2009
through February 11, 2010; and $264,600 from February 12,  2010 through February
12, 2011.”
 
1

--------------------------------------------------------------------------------


 
   3. A new Sub-paragraph G.2 shall be added to Section III of the Agreement
following Sub-paragraph G thereof as follows:
 
“G.2. Stock Options. On the Employment Date, the Company shall cause Mandalay to
grant to Employee an initial option (the “Mandalay Option”) to purchase 350,000
shares of Mandalay’s common stock (“Common Shares”) at an exercise price equal
to the closing price of the Common Shares on the date of grant. Each Mandalay
Option shall represent the right to acquire one (1) Common Share. The Mandalay
Option shall vest in full and become immediately exercisable as follows: (a)
one-third shall immediately vest on the Employment Date, (b) one-third shall
vest on the first anniversary of the Employment Date and (c) one-third shall
vest on the second anniversary of the Employment Date. The Mandalay Option shall
be evidenced by a written option agreement and be governed by the terms and
conditions thereof and the terms and conditions of Mandalay’s 2007 Stock Plan.
Notwithstanding anything to the  contrary, the Mandalay Option is subject to
full accelerated vesting upon a change of control and/or the sale of all or
substantially all of the assets of Mandalay.”



3.  
The first sentence of Sub-section D.3 of Section IV of the Agreement shall be
deleted and replaced with the following:



“3. Other than Cause or Death or Disability. If the Company  terminates
Employee’s employment for other than Cause or Death or Disability,  this
Agreement shall terminate without further obligations to Employee other than
 for: (a) the payment of Accrued Obligations and (b) the payment of Employee’s
 base salary in accordance with the usual payroll practices of the Company for a
 period equal to six (6) months following such termination.”
 

4.  
All terms and conditions of the Agreement not specifically and expressly
modified or amended herein are hereby ratified and confirmed in all respects and
shall remain in full force and effect.




5.  
Each person who executes this Amendment represents and warrants to each party
hereto that he has the authority to do so and to bind each entity as
contemplated hereby, and agrees to hold harmless each other party from any claim
that such authority did not exist. This Amendment will inure to the benefit of
and be binding upon the parties and their respective shareholders, successors
and permitted assigns.



[SIGNATURE PAGE FOLLOWS]
 
2

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Amendment Date set forth above.
 
TWISTBOX ENTERTAINMENT, INC.   
EMPLOYEE      
By: /s/ David Mandell
Name: David Mandell
Title: EVP/General Counsel
By: /s/ Russell Burke
Name: Russell Burke

 
3

--------------------------------------------------------------------------------


 